Citation Nr: 0838237	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  96-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cerebral vascular 
accident (CVA) as secondary to the veteran's service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension as 
secondary to the veteran's service-connected post-traumatic 
stress disorder.

3.  Entitlement to service connection for atherosclerosis as 
secondary to the veteran's service-connected post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1963 to July 1966 and 
from August 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied entitlement to service connection for cerebral 
vascular accident as secondary to the service-connected 
disability of PTSD.  This issue was previously before the 
Board in September 1999 when it was remanded for further 
development and clarification of the record.

This case also comes before the Board on appeal from a 
November 1998 rating decision by the RO which denied 
entitlement to service connection for hypertension and 
atherosclerosis as secondary to PTSD.

All of the issues currently on appeal were previously before 
the Board in April 2007, when they were remanded to provide 
the veteran with corrective VCAA notice.

The Board notes that the issues of entitlement to service 
connection for hypertension and atherosclerosis have 
previously been listed as a combined single issue in prior 
adjudications of this case.  The Board views it to be most 
reasonable to treat the claims for these two distinct 
disabilities as two distinct issues.  Thus, the Board has 
refashioned the issues listed above accordingly.


FINDINGS OF FACT

1.  A CVA was not manifested during the veteran's active 
service or for many years thereafter, nor is a CVA otherwise 
related to such service or to the veteran's service-connected 
PTSD.

2.  Hypertension was not manifested during the veteran's 
active service or for many years thereafter, nor is 
hypertension otherwise related to such service or to the 
veteran's service-connected PTSD.

3.  Atherosclerosis was not manifested during the veteran's 
active service or for many years thereafter, nor is 
atherosclerosis otherwise related to such service or to the 
veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1.  A CVA was not incurred in or aggravated by the veteran's 
active duty service, nor may it be presumed to be incurred in 
or aggravated by such service, nor is a CVA proximately due 
to or the result of the veteran's service-connected PTSD.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service, nor is 
hypertension proximately due to or the result of the 
veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

3.  Atherosclerosis was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service, nor is 
atherosclerosis proximately due to or the result of the 
veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in April 2007, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board notes that the April 2007 letter was sent to the 
appellant prior to the most recent RO readjudication of these 
claims and issuance of a supplemental statement of the case 
in April 2008.  The VCAA notice was therefore effectively 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims in the effectively timely April 2007 
VCAA letter; the veteran was informed to submit evidence 
showing the nature, history, and severity of the claimed 
disabilities as appropriate for the particular claims.  
Additionally, the same April 2007 VCAA letter provided timely 
notice of the types of evidence necessary to establish a 
disability rating and an effective date for any rating that 
may be granted and directly explained how VA determines 
disability ratings and effective dates.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and post-service, have been obtained.  
The veteran has been afforded VA examinations in connection 
with the issues on appeal: VA examination reports are of 
record from October 1998 and May 2000, with various addendums 
also of record.  The Board notes that to resolve conflicts in 
the evidence concerning essential complex medical questions 
in this case, including in the VA examination reports, VA has 
also obtained an expert independent medical examiner's (IME) 
opinion informed by a review of the claims file; the November 
2006 IME report is of record.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as available and relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant with this appeal.

Analysis

The issues before the Board involve claims of entitlement to 
service connection for CVA, hypertension, and 
atherosclerosis, to include as secondary to service-connected 
PTSD.  Applicable law provides that service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, atherosclerosis (as a form of 
arteriosclerosis), and brain hemorrhage, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board notes, however, that even though the veteran is not 
seeking service connection on a direct basis, all theories of 
entitlement -- direct and secondary --must be considered.  
See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed.Cir. 1998) 
(noting that Congress expects the VA 'to fully and 
sympathetically develop the veteran's claim to its optimum 
before deciding it on the merits').

The Board finds that service connection on a direct basis is 
not warranted for CVA, hypertension, and atherosclerosis.  
Service medical records are silent for any complaints of, 
treatments for, or diagnosis of any of the claimed 
disabilities.  The veteran's May 1969 separation examination 
shows that his blood pressure was 120/76.  No hypertension 
was diagnosed at this time, or any other time during service 
or for many years following service.  Neither is there any 
suggestion of any manifestation of a CVA nor of 
atherosclerosis during service, and the veteran's May 1969 
separation examination shows that all systems were clinically 
evaluated as normal with no pertinent abnormalities detected 
(with the exception of one unrelated pathology not pertinent 
to this appeal).  The absence of pertinent complaint or 
diagnosis  in the service medical records, and the 
pertinently normal clinical findings on the May 1969 
separation examination, strongly suggest that neither the 
veteran nor trained medical professionals believed that he 
suffered from any of the claimed disabilities during service 
or at the time of this separation from service.

The Board observes that the veteran is service connected for 
PTSD which, as discussed in the RO's March 1994 decision 
granting that benefit, has been determined to be related to 
the veteran's experience as a medic in a field hospital.  
However, regardless of whether or not the veteran's 
experience in Vietnam is considered combat experience, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
given that the veteran does not contend that CVA, 
hypertension, or atherosclerosis is directly combat-related 
but rather that each is related to his service-connected 
PTSD, which is already recognized as service connected.

There is no evidence suggesting, nor does the veteran 
contend, that he was diagnosed with hypertension, 
atherosclerosis, or a CVA during service or within the one 
year presumptive period following service.  The earliest 
medical documentation identifying evidence of a CVA is a 
February 1997 VA MRI report which shows an impression of 
"old infarcts of the left frontal and right parietal 
regions."  An earlier November 1992 MRI report showed only 
"high signal spots" which "could be due to deep white 
matter infarction."  The 1992 report does not provide a 
medical finding or impression of a CVA, but in any event it 
is the earliest medical evidence of record with even a 
passing suggestion of pertinent abnormality possibly related 
to CVA.  There are conflicting indications as to when the 
veteran's hypertension and atherosclerosis were first 
diagnosed, but no evidence suggests that either was within a 
year of the veteran's separation from service.  The history 
reported by the veteran to medical professionals, reflected 
in the reports dated April 1998, October 1998, and May 2000, 
all identify the first pertinent diagnosis of hypertension as 
occurring at various points in 1990s.  Such a lengthy period 
without treatment or diagnosis for the claimed disabilities 
after service suggests that there has not been a continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).  In sum, there is no supporting evidence to 
suggest any continuity of hypertension, atherosclerosis, or a 
CVA, from service to show a nexus to service.

Again, the Board acknowledges the veteran is not seeking 
service connection for hypertension, atherosclerosis, or CVA 
on a direct basis, but rather as secondary to his service-
connected PTSD.  The Board now turns its attention to 
consideration of this matter on the claimed secondary basis.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  Factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet.App. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.

In this case, there are several medical opinions, some 
authored in attempts to clarify previous statements, which 
present various conflicting assertions regarding medical 
principles and research instructive to the analysis of the 
complex medical questions in this case.  As discussed in more 
detail below, the Board finds that a November 2006 IME report 
is the most probative and persuasive medical evidence in this 
case, as it sets out the most helpful and complete discussion 
to sensibly clarify the medical analysis of these questions 
while addressing and reconciling the conflicting indications 
of the prior medical opinions of record.  Moreover, the Board 
finds that the preponderance of the probative weight of the 
evidence of record, with consideration of the contents of all 
of the medical opinions, is against a finding that there is 
any non-speculative basis to attribute causation or 
aggravation of any of the claimed disabilities to PTSD based 
upon currently established medical principles.  The Board has 
considered all of the medical opinions of record, with many 
of the pertinent conflicting elements discussed below, prior 
to determining that the November 2006 IME report is the most 
probative medical opinion permitting resolution of the 
essential medical questions arising in this case.

An August 1996 unsigned VA medical opinion is of record, and 
the RO has repeatedly identified this statement as having 
been authored by a Dr. J.B., including in a November 2002 
supplemental statement of the case.  An April 2000 RO 
internal memorandum indicates that Dr. J.B. is a VA primary 
care physician.  In any event, the April 1996 medical opinion 
presents no evidence which supports the veteran's claim.  The 
opinion explains that the veteran is diagnosed with 
"Atherosclerotic coronary artery disease" and continues on 
to explain that  "The patient has felt that this is related 
to his post-traumatic stress disorder.  However, this does 
not concur with the pathology and pathogenesis of this 
disease.  The disease is due to plaque building up into the 
coronary arteries."  The opinion goes on to discuss a number 
of other risk factors involved in the veteran's case which 
are associated with the development of atherosclerotic artery 
disease.  The April 1996 medical opinion discusses the role 
of PTSD in episodically increasing "the oxygen demand upon 
the heart as can any activity such as walking."  The report 
concludes with clear statements that there is "no connection 
between his post-traumatic stress disorder and aggravation of 
coronary artery disease" and "there is absolutely no causal 
relationship between the post-traumatic stress disorder and 
atherosclerotic coronary artery disease."

The Board acknowledges that there are significant problems 
with the April 1996 medical opinion, including the fact that 
it appears to be partially incomplete and unsigned.  
Additionally, as the veteran has pointed out in 
correspondence including his September 1999 statement, Dr. 
J.B.'s statements appear to contemplate a form of coronary 
artery disease and not the veteran's specific pathology.  
Thus, the Board does not find that it is appropriate to 
assign probative weight to this opinion to the extent that it 
weighs against the veteran's claim.  The Board has reviewed 
and considered this report to determine whether it may 
present evidence supportive of the veteran's claims and, as 
discussed above, the report clearly does not support the 
veteran's claims.

The VA physician to whom the April 1996 report was attributed 
by the RO, Dr. J.B., was asked to author a new clarified 
medical opinion.  The resulting May 2000 written medical 
opinion is of record and probatively weighs against the 
veteran's claims.  In preparing this report, the authoring VA 
physician reviewed the claims file and reviewed "current 
literature" related to the issue addressed.  The examiner 
cited the veteran's age and evidence that he "has a 30-pack-
year history of smoking" as significant risk factors in the 
development of hypertension.  Noting that the veteran "is a 
57-year-old ... who has a diagnosis of hypertension which began 
at the age of 50," the report finds that "The highest risk 
factor for this veteran's having hypertension is his age."  
Turning to a review of the available medical literature 
addressing any potential link between hypertension and PTSD, 
the authoring VA physician explains that the study he finds 
to be most specific to the issue and most medically 
persuasive, conducted by a Dr. Eisen, "shows that there is 
no correlation between combat stress-associated veterans and 
prevalence of hypertension."  The VA physician finds that 
"it appears that the prevalence of hypertension in the 
general populace, which is idiopathic, is much more likely 
than not to be the cause of this veteran's hypertension, 
rather than post-traumatic stress disorder."

The April 1996 report acknowledges that its presented opinion 
"is speculative, as a positive association cannot be ruled 
out until more studies are done.  Therefore, one cannot say 
it is at least as likely as not that this veteran's 
hypertension was caused by PTSD."  The report goes no to 
further explain that "With regard to PTSD causing an 
exacerbation in his hypertension, this is again possible and 
speculative, with some basing their opinions that increased 
catecholamine levels can increase the amount and severity of 
hypertension in patients."  The report concludes that more 
research is required into the broad question, but based upon 
currently established medical principles "it can only be 
purely speculated whether there is an association between 
PTSD and increased severity of hypertension."  These 
conclusions, in a probative report from a competent medical 
doctor, weigh significantly against the veteran's claim with 
regard to hypertension being allegedly caused or aggravated 
by PTSD.  Service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.

Another VA physician, a Dr. H.S., has also authored pertinent 
medical opinions addressing issues in this appeal.  An 
October 1998 VA examination report authored by this physician 
was prepared following examination of the veteran and review 
of the claims file.  Interview of the veteran revealed that 
he denied any family history of hypertension "at an early 
age" but did report "that he smoked for approximately 30 
years and averaged two packs per day; however, he stopped 
smoking eight years ago."  The examining physician presents 
a probative, but confusing, medical opinion in addressing 
essential medical questions in this case.  On one hand, the 
examiner states speculative conclusions that "the patient's 
chronic stress disorder may have contributed to the 
development of hypertension and may also exacerbate it.  This 
stress disorder could also have contributed to the 
development of cerebrovascular atherosclerosis."  The 
examiner further states that "in view of other potential 
etiologies for the problem, (such as his longstanding 
cigarette smoking), it is impossible to say whether his 
stress disorder was a primary factor in the development of 
these problems."

To the extent that the first portion of the opinion suggests 
support for the veteran's claim, at least with regard to 
hypertension, it can nevertheless be accorded no substantial 
probative value.  It identifies a mere possibility rather 
than any probability.  See Bostain v. West, 11 Vet.App. 124, 
127-28, quoting Obert v. Brown, 5 Vet.App. 30, 33 (1993) 
(medical opinion expressed in terms of 'may' also implies 
'may or may not' and is too speculative to establish medical 
nexus); see also Warren v. Brown, 6 Vet.App. 4, 6 (1993) 
(doctor's statement framed in terms such as 'could have been' 
is not probative).  See also Libertine v. Brown, 9 Vet.App. 
521, 523 (1996); Beausoleil v. Brown, 8 Vet.App. 459, 463 
(1996); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992); see 
also 38 C.F.R. § 3.102 (describing the concept of reasonable 
doubt in adjudicating service connection claims as not being 
one arising from pure speculation or remote possibility).  
The Board notes that the second quoted portion of the 
doctor's opinion seems to acknowledge the speculative nature 
of any suggested link to PTSD.

In a signed handwritten addendum to this report, dated in 
December 1999, the same examiner opines that "It is at least 
as likely as not that the veteran's service-connected PTSD 
caused (along with other potential factors , as described 
previously) or aggravated his hypertension."  This addendum 
goes to opine that "In turn, it is at least as likely as not 
that the veteran's hypertension caused (along with other 
potential factors, as described previously) or aggravated his 
cerebrovascular accident."  To the extent that this addendum 
addresses the probability of a potential link between the 
veteran's PTSD and his hypertension and CVA (but not his 
atherosclerosis), the opinion appears to be supportive of the 
veteran.  The opinion carries some probative weight, as the 
author is a competent medical professional and was familiar 
with the veteran's documented medical history through 
personal examination and review of the claims file.  However, 
the Board does observe that the probative value of the 
opinion, for the purposes of weighing it against contrary 
probative evidence of record, is limited by the absence of a 
discussed medical rationale adequately explaining a basis for 
its conclusion.  The December 1999 report does not clearly 
explain a persuasive basis for the finding that the addressed 
disabilities are 'at least as likely as not' caused by PTSD, 
particularly in light of the fact that the same examiner 
described such a potential link in such speculative terms in 
the original October 1998 report.  The Board notes that a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  See Miller v. West, 11 Vet.App. 345, 348 (1998).  
Also, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet.App. 177, 180 
(1995).

Another signed addendum from the same examiner, this one 
typewritten and apparently associated with the handwritten 
December 1999 addendum, further confuses the matter.  This 
typewritten addendum states that "while it is more likely 
than not that the patient's stress disorder contributed to 
development of his hypertension and cerebrovascular disease, 
it cannot be determined exactly how much it may have 
contributed to these problems relative to other known risk 
factors (such as age, smoking, etc.)"  This addendum 
explains that "It cannot be said with any degree of medical 
certainty whether his stress disorder was a minor or major 
contributor to his development of hypertension and 
cerebrovascular disease, and to do so would be purely 
speculative in nature."

A final report from the same VA examiner, dated April 2000, 
is also of record.  This April 2000 report explains that the 
examiner conducted a new review of the veteran's medical 
records and states that "there is a potential relationship 
between the patient's PTSD and his hypertension and CVA's."  
The examiner then explains that the veteran "had multiple 
risk factors besides his PTSD that may have contributed ... 
including an extensive smoking history and mild lipidemia 
(e.g. total cholesterol of 217 mg/dl on 12/16/94)."  This 
report does again state that "it is as least as likely as 
not that the patient's PTSD did help cause or aggravate his 
hypertension to some degree, and thereby contribute to his 
CVA's," while reiterating that  "it is too speculative to 
say to what exact degree PTSD may have caused or aggravated 
these problems relative to his other significant risk 
factors."  The Board observes that there is an apparent 
potential conflict between these two statements, which 
requires additional medically competent discussion to explain 
or reconcile.  As discussed below, subsequent probative 
medical evidence in the form of the November 2006 IME report 
resolves this matter by persuasively endorsing the assertion 
that the role of PTSD is speculative from a medical 
perspective, and finding the assertion of an etiological link 
to be speculative without sufficient support in currently 
established medical principles..

Importantly, the April 2000 medical statement observes that 
"the patient would already have been at significant 
likelihood for developing hypertension and cerebrovascular 
disease based on factors such as the combination of his age 
at which they were identified (in his early 50's), his 
history of smoking (about 60 pack-years), and mild 
hyperlipidemia even if PTSD had not been present."  In this 
regard, the April 2000 medical statement concludes that 
"Therefore it is as least as likely than not that these 
other risk factors were the predominant causes of his 
hypertension and cerebrovascular disease rather than PTSD."

The Board understands that the various medical statements 
from Dr. H.S. generally try to draw a distinction between the 
determination of whether PTSD potentially played some role in 
the causation or aggravation of the veteran's claimed 
disabilities versus the determination of whether the 
significance of such a role can be medically specified.  It 
appears that the several statements, read together, attempt 
to express that it is at least as likely as not that the 
veteran's PTSD was one of the factors involved in the 
development of the claimed disabilities, but that other 
factors were more significant.

In the Board's view, the conclusion that PTSD presented some 
indeterminable non-predominant contribution to the 
development of the veteran's claimed disabilities in this 
appeal is competent evidence supportive of the veteran's 
claims, to an extent.  However, the probative value of this 
support is greatly diminished by the absence of any clear 
persuasive medical rationale for such a determination, 
particularly when the conclusion was, in multiple instances, 
presented in speculative terms such as "could," "may," and 
"potentially."  The persuasive value of any support for the 
veteran's claims in Dr. H.S.'s several statements is further 
weakened by the fact that the reports describe the 
significance of the speculative potential role of PTSD as 
being minor in the development of the claimed disabilities; 
Dr. H.S. expressly concludes that several other risk factors 
were the predominant causes and that the veteran would likely 
have developed the addressed disabilities regardless of 
whether he had PTSD.  None of the details of the veteran's 
specific medical history are cited to establish a particular 
basis for linking the onset or severity of any claimed 
disability to his PTSD.  Thus, to whatever extent that these 
reports may suggest that the veteran's claimed disabilities 
are etiologically related to his PTSD, the suggested link 
remains unestablished beyond assertions too tenuous and 
speculative, rather than persuasive and probative, to serve 
as decisive support of the veteran's claims in the face of 
contrary evidence.

The veteran has submitted written statements from competent 
medical professionals in support of his claim, and the Board 
has given these statements careful consideration.  An April 
1998 statement from M.J., a VA 'PhD, PA-C Physician 
Assistant,' discusses essential medical questions in this 
case in support of the veteran's claims.  In this regard, the 
April 1998 statement concludes that after reviewing a pair of 
medical studies, "I find that I agree with the conclusion 
that PTSD plays a role in the development of hypertension.  
It is therefore, my opinion, that the hypertension that this 
veteran has been diagnosed with has its causative basis with 
his service connected PTSD condition."  The Board finds that 
this is a competent medical opinion from a medical 
professional who apparently participates in the treatment of 
the veteran.  The statement is supportive of the veteran's 
claims to the extent that it addresses his hypertension, and 
to the extent that hypertension may be relevant to the 
veteran's CVA.

However, the probative value of this supportive statement is 
significantly weakened by several factors.  First, there is 
no indication that M.J., the author of the April 1998 
statement, ever reviewed the evidence in the veteran's claims 
file; nor does she cite any clinical evidence from the 
veteran's medical history.  The only rationale for the 
conclusions presented in the April 1998 letter appears to be 
that two medical studies, one of which is completely 
unidentified, have concluded that stress may be associated 
with physiological phenomena which can contribute to 
hypertension.  No discussion of the veteran's specific case, 
nor any accounting of the veteran's various other risk 
factors for hypertension, are addressed.

The April 1998 statement discusses that "a recent study ... 
concluded that wartime experience often plays a causative 
role in the development of hypertension.  The study shows the 
prototypical anxiety disorders, are at increased risk for 
developing hypertension."  Although M.J.'s statement does 
not identify the study cited, the Board takes note of the 
findings discussed, including that "The study concludes the 
veteran would not have needed to be hypertensive at the time 
of discharge.... The cumulative effect of years of stress and 
the body's response to it, is hypertension."  This reported 
conclusion, from an unidentified source, describes a 
causative link which "often" occurs in a population.  That 
anxiety disorders may pose some unquantified "increased 
risk" for development of hypertension does not serve as a 
sufficient basis, by itself, to probatively support a 
conclusion about the etiology of an individual's specific 
instance of hypertension.

The statement also focuses upon "another study by Drs. 
Deshmuch and Mayer ....  Their findings conclude that stress is 
a condition associated with platelet aggregation (clotting).  
Stress increases catecholamines; which causes platelets to 
stick together .... Stress  can cause blood vessels to 
constrict."  As presented in this April 1998 statement, this 
discussion of a medical study appears to involve speculation.  
The assertion that stress "can" clause blood vessels to 
constrict does not identify a persuasive non-speculative 
clinical basis for the April 2008 statement's conclusion that 
"the hypertension that this veteran has been diagnosed with 
has its causative basis with his service connected PTSD 
condition."

While the Board acknowledges M.J.'s competence to offer such 
an opinion as a medical professional, the relative probative 
value of this conclusion is inadequate to establish service 
connection.  The entirety of the basis presented relies upon 
medical studies that are not specific to the veteran's own 
case, one of which is not identified; the subsequently 
authored May 2000 report of Dr. J.B. discussed above 
specifically identifies two medical studies with conclusions 
contrary to the findings cited in M.J.'s report, and Dr. 
J.B.'s discussion further refers to specific details of the 
veteran's own history in applying those studies to this case.  
Further, the Board observes that M.J.'s April 1998 report 
does not identify particular credentials allowing the Board 
to find special expertise increasing the probative value of 
her conclusions on this topic relative to contrary medical 
opinions of record.  The Board recognizes that the veteran 
has suggested, including in a December 2006 statement, that 
M.J.'s conclusion should be given greater deference in light 
of the fact that she is involved in the veteran's treatment.  
However, the Board notes that VA has not adopted the 
'treating physician rule.'  White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001).  In any event, none of M.J.'s medical 
opinion cites any details of the veteran's medical history, 
nor any specific observations developed from treatment of the 
veteran,  to establish a specific persuasive basis for her 
conclusions.  None of the details of the veteran's specific 
medical history are cited to establish a basis for linking 
the onset or severity of any claimed disability to his PTSD.

The veteran has also directed the Board's attention to a 
February 1998 statement from a private physician, Dr. H.D.  
This statement does not specifically opine upon the essential 
medical questions in this case, but does make reference to 
"articles in the medical literature showing a relationship 
between panic attacks (and presumably the shifts in BP during 
panic attacks) and stroke."  The statement then asserts that 
panic attacks are physiologically similar to PTSD symptoms, 
and discusses observations of strokes occurring in 
hypertensive patients during "flooding" sessions.  This 
statement appears to be primarily focused upon recommending 
against "flooding" therapy for a hypertensive patient, due 
to the increased risk of stroke from the expected rise in 
blood pressure during such stimulation.  Thus, this seems to 
be a discussion primarily focused upon concern regarding 
acute exacerbations of hypertension, rather than chronic 
aggravation of a pathology.  The February 1998 statement does 
not actually explicitly state that any of the claimed 
disabilities on appeal have been caused by or chronically 
aggravated by the veteran's PTSD.  The Board notes that the 
referenced "articles in medical literature" are not 
identified nor is their applicability to the essential 
medical questions pertinent to this specifically discussed.  
Thus, the Board finds that there is no significant probative 
support of the veteran's claims on appeal provided by the 
February 1998 statement from Dr. H.D.

The apparent speculative nature of significant aspects of the 
medical opinions in the evidence discussed above, compelled 
the Board to pursue additional development to clarify the 
record.  The significant lack of clarity regarding the 
conflicting assertions in the evidence, including an 
insufficiently discussed conflict between the conclusions of 
different medical studies relied upon in pertinent medical 
opinions, was insufficiently resolved to permit any 
meaningful findings to be made regarding any link between a 
claimed disability and PTSD.  To afford every consideration 
to the veteran's claims, an independent medical examiner's 
(IME) medical opinion was obtained in November 2006.  The 
author of the November 2006 IME report, a Professor of 
Medicine and Director of Cardiovascular Disease at a major 
university medical center, explained that he reviewed the 
claims file, including the pertinent medical opinions already 
presented in addressing this case.  The November 2006 report 
seeks to "assess the relationship between the patient's PTSD 
and hypertension, atherosclerosis, and cerebral vascular 
accident."

The Board finds that the November 2006 independent medical 
examiner's report is clearly the most probative evidence 
addressing the essential medical questions at issue in this 
case.  This credentialed medical expert in a highly relevant 
field competently addresses the medical questions, informed 
by review of the evidence in the claims file, and cogently 
addresses the conflicting evidence and assertions presented 
in prior medical opinions.  The November 2006 report 
concludes that, with respect to each issue, there is 
insufficient scientific evidence to support the veteran's 
claims.

With regard to the veteran's hypertension, the November 2006 
report addresses the conflict in the prior medical opinions 
regarding whether medical studies support or oppose the 
suggestion that PTSD may cause or aggravate hypertension.  
The IME explains that "There is evidence that acute stress, 
such as an earthquake or terrorist attack, can cause a 
transient increase in blood pressure.  It is also suspected 
that chronic high levels of stress can contribute to the 
development of hypertension in some individuals."  Most 
pertinently, with regard to whether an established medical 
principle currently rising above the level of suspected 
speculation supports such a link, the IME explains that "a 
link between combat-related PTSD and chronic hypertension has 
not been convincingly demonstrated.  A comprehensive 
literature search finds that there are no scientific studies 
convincingly demonstrating that [PTSD] either causes or 
exacerbates chronic hypertension."  The Board finds this 
statement to be significantly helpful to the ability of the 
medical opinion to deliver a probative assessment, as the 
November 2006 IME report is the only pertinent medical 
opinion in this case to indicate that its report of medical 
literature was "comprehensive" rather than presenting 
partial findings from only particular articles or studies.

The November 2006 IME goes on to explain, citing medical 
principles within the realm of his expertise, his rationale 
in evaluating the available information.  The IME discusses 
that "Given the strong influence of genetic factors in 
hypertension, the most robust way to examine this 
relationship is by a twin study."  The IME identifies that 
the study by "Eisen et al," previously referred to in Dr. 
J.B.'s May 2000 medical opinion, was such a twin study.  The 
Board recalls that Dr J.B.'s May 2000 opinion cited this 
study for the conclusion that "that there is no correlation 
between combat stress-associated veterans and prevalence of 
hypertension."  The November 2006 IME presents the same 
characterization of the conclusion supported by the Dr. Eisen 
study.  The November 2006 IME further addresses the "1997 
study by Boscarino" which Dr. J.B.'s May 2000 report 
indicated showed "a positive correlation between PTSD and 
circulatory disorders" including the veteran's claimed 
disabilities in this appeal.  Dr. J.B.'s May 2000 report 
considered the Boscarino study to be "somewhat nebulous in 
its categorizations."  The November 2006 IME further 
discusses that the Boscarino study "has several limitations, 
most notably the fact that the author relied on self-
reporting of health status.  The author concluded that his 
results 'suggested' a relationship between PTSD and 
circulatory disorders but that more studies need to be 
performed to confirm such a link and assess its importance."  
Thus, the IME's expert analysis and discussion of the 
pertinent medical literature on this issue leads to the 
conclusion that although the possibility of a general link 
between hypertension and PTSD has not been disproved, "there 
is not sufficient scientific evidence" to find "a 50% or 
greater probability" in "this specific case."

The probative value of the opinion presented in this regard 
by the November 2006 IME is further bolstered by the fact 
that it expressly contemplates and persuasively addresses the 
most pertinent evidence contrary to the conclusions it draws; 
this is of great value in a case featuring substantially 
conflicting indications in other medical opinions.  In 
particular, the November 2006 IME squarely addresses the 
April 1998 medical opinion from M.J.  The IME finds that 
"Her conclusion that the patient's hypertension is 'caused 
by' his service-connected PTSD is not supported by scientific 
evidence."  The IME notes that M.J.'s "credentials as an 
expert in this field are not stated."

Furthermore, the IME address the medical opinions presented 
by Dr. H.S. in several medical opinions, particularly 
focusing upon the most recent of them dated in April 2000.  
The IME notes an internal inconsistency in the medical 
opinions presented by Dr. H.S.  The IME "agree[s] with his 
conclusion that it is too speculative to say to what degree 
PTSD helped cause or aggravate the patient's hypertension."  
Thus, "In the context of this statement and the summary he 
provided of the causes of hypertension, it is difficult to 
see how he can then conclude that it is 'more likely than 
not' that the patient's PTSD caused or aggravated his 
hypertension."  The IME reiterates his own finding that 
"there is insufficient scientific evidence to support this 
claim."  The Board finds the IME's address of the medical 
opinions presented by Dr. H.S. to be of significant value, as 
it persuasively clarifies, from a competent medical 
perspective, that Dr H.S.'s conclusions are not supported by 
a medical basis beyond the level of speculation, which Dr. 
H.S.'s own reports partially acknowledged.  The Board does 
not find that Dr. H.S.'s reports otherwise presented a 
persuasive medical rationale offering a basis for finding, 
beyond the realm of speculation, that hypertension was 
etiologically linked to the veteran's PTSD.  Thus, the Board 
finds that the November 2006 IME did not overlook any 
proffered basis for Dr. H.S.'s assertions of a link between 
hypertension and PTSD; the IME's explanation that those 
conclusions are not medically supported beyond the realm of 
medical speculation is both probative and convincing.

The November 2006 IME also addresses the veteran's own 
statements to the effect that reports of his other risk 
factors for hypertension are inaccurate.  The IME competently 
explains that, even assuming that the veteran had no other 
identifiable risk factors, this would not change the fact 
that attributing his hypertension to his PTSD is medically 
speculative.  The IME states that "hypertension commonly 
occurs in patients without a family history or other 
identifiable risk factors.  Accordingly, the lack of 
identifiable causative factors, such as family history, 
smoking, or elevated blood glucose, is not helpful" to 
establish that PTSD was the cause the hypertension.

For the reasons stated above, the Board finds that the 
November 2006 IME report is substantially the most probative 
evidence regarding the medical question of whether the 
veteran's hypertension can be medically attributed to his 
PTSD for service connection purposes.  The IME report 
presents the most thorough discussion of the evidence and 
contentions, addressing conflicting indications and a 
comprehensive scope of pertinent medical literature, and the 
clearest and most convincing explanation as to which 
contentions are rooted in medical principle and which 
contentions are supported only by hypothetical speculation.  
The other medical opinions of record are generally 
conflicting without persuasively explaining how to reconcile 
contrary evidence; none of them present comparable probative 
value in this matter relative to the November 2006 IME 
report, which does thoroughly and persuasively address the 
pertinent conflicting evidence.

For similar reasons, the Board views the November 2006 IME 
report as also  presenting the most probative and persuasive 
evidence addressing the questions of whether the veteran's 
atherosclerosis and CVA can be medically attributed to his 
PTSD.  With regard to atherosclerosis, there has not been any 
presented medical opinion which has actually expressly 
asserted that the pathology was caused or aggravated by PTSD; 
most of the discussion in the submitted medical opinions 
supportive of the veteran's claims has featured the 
speculation that hypertension may be attributable to PTSD.  
Theories that blood clots, arterial hardening, and 
catecholamine-related mechanisms may link atherosclerosis to 
PTSD have been referenced in some of the evidence, including 
M.J.'s April 1998 statement, but without any clear medical 
conclusion offered to specifically state that the veteran's 
atherosclerosis is caused or aggravated by his PTSD.  
Additionally, a review of the evidence supportive of the 
veteran's claims fails to reveal any basis for linking his 
CVA to PTSD other than as follows from the observation that 
his CVA may be related to his hypertension.  As the 
hypertension issue has been addressed above, the Board now 
finds that the November 2006 IME is the most probative 
evidence addressing the remainder of the theories of 
entitlement in this case regarding the veteran's 
atherosclerosis and CVA.

In this regard, the IME explains that "The link between PTSD 
and atherosclerosis and stroke is even more speculative than 
for hypertension."  The IME discusses that "Studies 
examining the effect of high levels of stress on platelet 
function, catecholamines and other neurohumoral factors 
support the hypothesis that stress affects the human body ... 
but they are not nearly sufficient to prove that chronic 
stress associated with PTSD more likely than not causes or 
exacerbates atherosclerosis or stroke."  Thus, to the extent 
that the veteran contends that there is an established 
medical basis for attributing his atherosclerosis or CVA to 
his PTSD, the IME finds that "There is insufficient evidence 
in the medical literature" to support such a finding.  The 
most probative evidence on these questions indicates that 
there is no non-speculative basis for medically attributing 
the onset or the severity of the atherosclerosis or CVA to 
PTSD, and thus there is no basis for a grant of service 
connection for those disabilities as secondary to PTSD.

The Board acknowledges that the veteran's own contentions and 
his submissions of various items of general medical 
information in support of his claim.  However, the Board must 
resolve the decisive medical questions in this case by 
relying upon the most probative competent medical findings 
addressing the veteran's specific case.  The Board may not 
adopt the conclusions suggested by the veteran through his 
submission of general medical information, as the Board is 
not competent to engage in medical analysis applying such 
generalized information to the particulars of the veteran's 
specific case and medical history.  See Colvin v. Derwinski, 
1 Vet.App. 171 (1991).

The Board recognizes that the veteran served as a medic 
during his military service, and thus appears to have had 
some level of training regarding medical matters; although 
the extent of any medical training has not been demonstrated 
in this case, the Board has considered the veteran's 
contentions in this case carefully.  Nevertheless, the Board 
must find that the probative value of the opinions of medical 
doctors, including within pertinent specialties, are of 
greater probative value in this matter.  Considering all of 
the competent evidence of record, as discussed above, the 
Board finds that the most probative indications of record 
show that there is not a non-speculative medical basis for 
attributing the veteran's claimed disabilities in this appeal 
to his PTSD.

The Board sympathizes with the veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination for any of the 
issues in this case.  38 U.S.C.A. § 5107(b).  The weight of 
the evidence is against each of the veteran's claims.


ORDER

The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


